11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Christine Cooper,                             * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CV-20-01-048

Vs. No. 11-20-00246-CV                        * July 21, 2022

Texas Workforce Commission and                * Memorandum Opinion by Trotter, J.
Canidae Corporation,                            (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Christine Cooper.